 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMemphis Furniture Manufacturing Co. and UnitedFurniture Workers of America, Local 282. Case26-CA-8258January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge duly filed on February 1, 1980,by United Furniture Workers of America, Local282, herein called the Union, and duly served onMemphis Furniture Manufacturing Co., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 26, issued a complaint and noticeof hearing on April 24, 1980, in Cases 26-CA-8343and 26-CA-8258, and thereafter severed themupon the execution of a settlement agreement inthe former case.The complaint alleged with respect to the lattercase that Respondent violated Section 8(a)(5) and(1) of the National Labor Relations Act, as amend-ed, by refusing to pay unit employees a Christmasbonus in December 1979. Respondent filed a timelyanswer to the complaint denying the commission ofany unfair labor practices.Thereafter, on August 25, 1980, the GeneralCounsel of the National Labor Relations Boardfiled with the Board in Washington, D.C., a stipu-lation entered into by the parties on August 19 and20, 1980, wherein they, inter alia, (1) agree that Re-spondent failed to pay a Christmas bonus in 1979,(2) waive a hearing before an administrative lawjudge, and (3) request that the instant case, Case26-CA-8258, be transferred directly to the Boardand considered jointly with Case 26-CA-7551,which involved the same parties, and that theBoard make findings of fact and conclusions of lawand issue a Decision and Order in the instant case.By an order dated September 29, 1980, theBoard approved the stipulation of the parties,denied the request that the instant case be consid-ered jointly with Case 26-CA-7551,1 ordered theinstant proceeding transferred to the Board, andadvised the parties to file briefs with the Board.Thereafter, the General Counsel filed a Motion forSummary Judgment 2 and Respondent filed a briefin opposition thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-I The Board issued its Decision and Order in Case 26-CA-7551 onSeptember 24. 1980, 252 NLRB No. 25.2 In view of the parties' request that the Board issue a Decision andOrder on the basis of the stipulated record, we shall treat the Motion forSummary Judgment as a brief.254 NLRB No. 39tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.On the basis of the stipulation, the Motion forSummary Judgment, the brief, and the entirerecord, the Board makes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Tennessee corporation engagedin the manufacture of furniture in Memphis, Ten-nessee. During the 12-month period preceding thestipulation, Respondent had direct inflow and out-flow of materials and products valued in excess of$50,000.The parties stipulate, and we find, that Respon-dent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and we find thatit will effectuate the purposes of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulate, and we find, that UnitedFurniture Workers of America, Local 282, is, andat all material times has been, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Stipulated FactsAll production and maintenance employees, localand over-the-road truckdrivers, and warehouse em-ployees of Respondent constitute an appropriateunit for collective-bargaining purposes within themeaning of Section 9(b) of the Act. Following anelection on or about May 20, 1977, the Board onSeptember 15, 1977, certified the Union as the col-lective-bargaining representative of the unit em-ployees. At all times thereafter, the Union hasbeen, and is now, the exclusive representative of allunit employees for the purposes of collective bar-gaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment. From March 12, 1978, and continuingto March 12, 1980, Respondent and the Unionwere parties to a collective-bargaining agreementwhich provided the terms and conditions of em-ployment for the unit employees.On December 11, 1979, Respondent's counsel,Ted M. Yeiser, sent to Union President WillieRudd a letter referring to article XV, the Christ-mas bonus provision of the collective-bargainingagreement,3stating that production and economic:' It provides as follows: "The Company shall continue its present dis-cretionary policy concerning the granting of gratuitous Christmas bo-rnuses.330 MEMPHIS FURNITURE MANUFACTURING CO.Christmas bonus for 1979, and suggesting a meetingto discuss the matter. Yeiser and Rudd and otherrepresentatives of Respondent and the Union meton January 2, 1980, at which time Respondent de-scribed its business problems and offered a reducedbonus of $15 to employees with more than I butless than 5 years of service and $30 to those withlonger service. The Union took the position thatRespondent should adhere to the formula it fol-lowed in the past; namely, 20 and 40 hours of payrespectively for the two classes of employees.On January 3, the membership of the Unionvoted to reject Respondent's offer; and Respondentwas so informed on the following day. Thereafter,Respondent, without the consent of the Union,failed to pay any Christmas bonus for 1979 to unitemployees.B. Contentions of the PartiesThe General Counsel contends that the instantcase is governed by the recent Decision involvingthe same parties and issue4wherein the Board heldthat Respondent violated Section 8(a)(5) and (1) ofthe Act by failing to comply with its promise tocontinue, for the life of its 2-year contract with theUnion, payment of the Christmas bonus in the samemanner as in preceding years.Respondent argues as follows in requesting dis-missal of the complaint herein:The language of article XV of the collective-bar-gaining agreement provides that Christmas bonusesare discretionary and gratuitous. It is settled lawthat such gratuities are not mandatory subjects ofbargaining. As the parties freely agreed that Christ-mas bonuses are discretionary and gratuitous, the1979 Christmas bonus is outside the scope of mat-ters which are mandatory subjects for collectivebargaining.The clear language of the Christmas bonus arti-cle is buttressed by article I, "Purposes and Scopeof Agreement,"5which constitutes a clear and un-4 Memphis Furniture Manufacturing Co.. supra.Art. I provides:Section 1. The purpose of this Agreement is to record the fullterms agreed upon by the Company and Union on all matters subjectto collective bargaining.Section 2 ... [T]he parties acknowledge that during the negoti-ations which have resulted in this Agreement, each party had the un-limited right and opportunity to make demands and proposals, andthat the understandings and agreements arrived at by the partiesafter the exercise of that right and opportunity are set forth in thisAgreement. Therefore, the Company and the Union, for the life ofthis Agreement. each voluntarily and unqualifiedly waive the rightand each agrees that the other shall not be obligated to bargain col-lectively with respect to any subject or matter referred to or coveredby this Agreement, or with respect to any subject or matter not spe-cifically referred to or covered in this Agreement, even though suchsubject or matters may not have been within the knowledge or con-templation of either or both of the parties at the time they negotiatedand signed this Agreement.mistakable waiver of the Union's right to bargainover the 1979 Christmas bonus.6Even if it is assumed, arguendo, that the Christ-mas bonus is a mandatory subject for bargaining,Respondent did not violate Section 8(a)(5) and (1)of the Act because it did in fact bargain in goodfaith with the Union regarding that subject on Jan-uary 2, 1980. Although Respondent initially pro-posed that it pay no Christmas bonus for 1979, itdid offer to compromise by paying less than theusual amount. However, the offer was unequivocal-ly rejected by the Union, which did not requestany further negotiations or give any indication thatit would accept an amount smaller than that pro-vided by the formula used by Respondent in theyears up to and including 1977.7C. Discussion and ConclusionsWe agree with the General Counsel that the in-stant case is governed by the recent Decision8wherein the Board deemed the language of theChristmas bonus provision of the contract unclearbut resolved the ambiguity therein by holding, inlight of the negotiations concerning said provisionas well as the history of Respondent's regularbonus payments before and after the negotiations,that Respondent orally agreed to continue to paythe bonus for the life of the contract on the basis ofthe same formula as in the past. Respondent wastherefore ordered to give retroactive effect to theChristmas bonus provision pursuant to said formu-la.As indicated above, Respondent contends thatarticle I of the contract constitutes a waiver of theUnion's right to bargain concerning the continu-ation of the Christmas bonus, and that, in anyevent, Respondent was under no obligation to paythe 1979 bonus because it did in early 1980 bargainin good faith with the Union, which refused toaccept its compromise proposal. The cases cited byRespondent in support of its argument are inappo-site as they, unlike the instant proceeding, do notinvolve a contract which contains a Christmasbonus provision. As the Board has already con-cluded that said provision requires Respondent topay its traditional Christmas bonus for the life ofthe 2-year contract, Respondent's contentions as toI Respondent cites Radioear Corporation, 199 NLRB 1161 (1972), and214 NLRB 362 (1974), and Bancroft-. Whitney Ca. Inc., 214 NLRB 57(1974). for the proposition that a similar "zipper" clause constituted awaiver of the union's right to bargain concerning the continuation of theChristmas bonus.I Respondent cites Century Electric Motor Company. 192 NLRB 1941(1971), wherein it was held that the employer had bargained in good faithto impasse on the subject of a Christmas bonus and was therefore free towithhold it.n Memphis Furniture Manufacturing Co.. supru.331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDits good-faith bargaining and waiver are inapplica-ble to the situation herein because the Union in itsdealings with Respondent properly continued torely on the Christmas bonus provision of the con-tract by insisting on compliance therewith.In view of the foregoing, we find that Respon-dent violated Section 8(a)(5) and (1) of the Act byfailing and refusing to pay its unit employees the1979 Christmas bonus in accordance with the for-mula which it followed prior to 1978.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices, we shall order that it ceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policies of theAct.Having found that Respondent unlawfully failedand refused to pay Christmas bonuses to employeesfor 1979 as required by the collective-bargainingagreement then in effect, we shall order it to honorand give retroactive effect to the terms and condi-tions of the collective-bargaining agreement relat-ing to Christmas bonuses and make its employeeswhole for losses suffered by reason of its failure tohonor and apply the provisions of the agreement,with interest to be computed in the manner setforth in Florida Steel Company, 231 NLRB 651(1977).9CONCLUSIONS OF LAW1. Memphis Furniture Manufacturing Co. is anemployer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.2. United Furniture Workers of America, Local282, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employees,local and over-the-road truckdrivers, and ware-house employees of Memphis Furniture Manufac-turing Co., but excluding all office clerical and pro-fessional employees, salesmen, watchmen, guardsand supervisors as defined in the Act, constitute a9 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since September 15, 1977, the above-namedlabor organization has been, and is now, the certi-fied and exclusive representative of all employeesin the aforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5. By refusing since December 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of the employees of Re-spondent in the appropriate unit, specifically by re-pudiation of the Christmas bonus due the unit em-ployees pursuant to its collective-bargaining agree-ment with the Union, Respondent has unilaterallyand without the consent of the Union, modified thecontract in mid-term in derogation of Respondent'sbargaining obligation under Section 8(d) of theAct, thereby engaging in unfair labor practices af-fecting commerce within the meaning of Section8(a)(5) of the Act.6. By the acts described in section III, above,Respondent has refused to bargain with the Unionand has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Memphis Furniture Manufacturing Co., Memphis,Tennessee, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Unilaterally and without the consent of theUnion failing and refusing to pay Christmas bo-nuses due employees under any collective-bargain-ing contract between Respondent and the Union orothewise unilaterally modifying the provisions ofany such contract during its term.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:332 MEMPHIS FURNITURE MANUFACTURING CO.(a) Honor and give retroactive effect, from De-cember 1979, to the terms and conditions of itsMarch 12, 1978, collective-bargaining contractwith the Union relating to Christmas bonuses, andmake its employees whole for the losses incurredby them as a result of Respondent's failure tohonor and apply the provisions of the contract inthe manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available tothe Board and its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay and other redress due under theterms of this Order.(c) Post at its Memphis, Tennessee, place of busi-ness copies of the attached notice marked "Appen-dix."10Copies of said notice, on forms provided bythe Regional Director for Region 26, after beingduly signed by Respondent's authroized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.'O In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(d) Notify the Regional Director for Region 26,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.APPENDIXNo-rTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILI. NOT unilaterally and without theconsent of United Furniture Workers of Amer-ica, Local 282, fail and refuse to pay Christmasbonuses due you under any collective-bargain-ing agreement between us and the Union orotherwise unilaterally modify the provisions ofany such contract during its term.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of your rights under Section 7 of theNational Labor Relations Act, as amended.WE WILL honor and give retroactive effectto the terms and conditions of our March 12,1978, contract with the Union as it relates toChristmas bonuses, and WE WILL pay each ofyou the amounts you lost since December1979 with interest on the amounts due, becausewe did not pay the Christmas bonuses dueunder the contract.MEMPHIS FURNITURE MANUFACTUR-ING Co.333